DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Applicant’s remarks submitted on 06/13/2022 and 06/17/2022 are acknowledged.
Claims 1-20 are pending.
Claims 1-18 and 20 have been examined on the merits.
Applicant’s election with traverse of the method of using the composition in Claims 1-18 and 20, and without traverse of the plant-based aromatase inhibitor, respectively, in response to the species requirements No.1 and No.2 set forth in the prior office action, is acknowledged.
Upon searching and further consideration, Examiner has withdrawn species selection on Species 2.  
Claim 19 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-18 and 20 are under consideration and are being examined herein to the extent they are directed to the elected invention.
Applicant’s traverse is on the ground that the search of these species would be co-extensive and the search and examination of the specific plant extracts in claim 19 can be made without undue burden.  Applicant's arguments have been fully considered, but are not persuasive. It is noted that the composition used in the method of Claim 19 comprises camelia sinensis extract in combination with three other specific components including brassica campestris extract. Examiner will have to perform a different key word search in the patent and non-patent literature for Claim 19, which is not coextensive with the search for other species. For example, the search for the species of camelia sinensis extract and brassica campestris extract recited in claim 19 is not coextensive with the search for other species, e.g. alpha-lipoic acid and soya bean extract, conducted by Examiner. Thus, the search and examination of claim 19 would have a serious burden on the examiner.
The requirement is deemed proper and therefore is made FINAL. 
 
Specification
The specification 08/04/2020 is objected to for failing to comply with the format requirement. In details, the content of the specification is not listed under proper sections, such as “DETAILED DESCRIPTION OF THE INVENTION”.  Applicants are reminded that “the content of the specification should be: 
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
The instant specification should be amended to comply with this format. For example, preferred embodiments and Examples should not be placed under the section of  “BACKGROUND OF THE INVENTION”. Rather, a section of DETAILED DESCRIPTION OF THE INVENTION should be added to the specification, where the preferred embodiments and Examples should be placed.  Applicant is required to amend the specification without introducing new matter in response to this Office action.

Priority
This application, U.S. Application number 16/984721, is a CIP of U.S. Application number 16/710517 filed on 12/11/2019, now abandoned, which is a CON of U.S. Application number 13/982539 filed on 07/30/2013, now abandoned, which is a national stage entry of International Application Number PCT/EP2012/051421 filed on 01/30/2012, which claims under 35 U.S.C. 119(e) the benefit of provisional application No. 61/444795, filed on 02/21/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.
Examiner notes that the NPL reference “20” on the IDS has been lined through because it is a duplicate of the NPL reference “19” on the IDS.  

Claim Objections
Claim 5 is objected to because of the following informalities: “has a means … IC(50) is in a range… 500 nM”. The phrase should be corrected to “has a means … IC(50) in a range… 500 nM”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as evidenced by Okolo et al. (Afr J Tradit Complement Altern Med, 2016, 13(4):132-144).
Claim 1 recites the limitation “African plum (Pygeum africanium)”. A parenthetical phrase is akin to “for example”, which render the claim indefinite. The recited term “African plum” refers to different plants, including “Dacryodes edulis” (in addition to “Pygeum africanium” recited in the claim), as evidenced by Okolo et al. (see abstract, line 1).  It is not clear if the limitation “Pygeum africanium” in the parentheses is required to limits the common name of “African plum” or is simply an example.
Claim 12 is indefinite due to the recitation of “The method according to claim 12”. It is unclear how a claim can depend on itself.  For the purpose of examination, it is assumed that the claim 12 is dependent on claim 11.
Claim 13 is indefinite due to the recitation of “The method according to claim 13”. It is unclear how a claim can depend on itself.  For the purpose of examination, it is assumed that the claim 13 is dependent on claim 12.
The remaining claims are rejected for depending from an indefinite claim.     

Claim Interpretation
Claim 1 recites the limitations: “saw palmetto (Serenoa repens, syn. Sabal serrulata)”, “stinging nettle (Urtica dioica)” and “pumpkin seed (Cucurbita pepo seed)”. It had been well known in the art that the terms “Serenoa repens, syn. Sabal serrulata”, “Urtica dioica”, and “Cucurbita pepo” are the scientific names for the common names of “saw palmetto”, “stinging nettle”, and “pumpkin”, respectively.  For the purpose of the examination, the “Serenoa repens, syn. Sabal serrulata”, “Urtica dioica”, and “Cucurbita pepo seeds” recited in the parentheses are interpreted as the synonyms of “saw palmetto”, “stinging nettle”, and “pumpkin seeds”, respectively.  
Claim 20 recited the limitations: “soya beans (Glycine soya)” and “rapeseed (Brassica campestris)”.  It had been well known in the art that the terms “Glycine soya” and “Brassica campestris” are the scientific names for the common names of “soya beans” and “rapeseed”, respectively. For the purpose of the examination, the Glycine soya” and “Brassica campestris” recited in the parentheses are interpreted as the synonyms of “soya beans” and “rapeseed”, respectively.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 11-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wieland et al. (US Pub. No. 2007/0148123, 2007, cited in IDS) in view of McCarthy (US Pub No. 2005/0266064, 2005), Perricone (U.S. Patent No. 5709868, 1998), Dietfitness (How Does Alpha Lipoic Fight Cellulite, 2009, cited in IDS), Espel et al. (DE102008034265, 2010, cited in IDS, machine-translated English version is attached), and Castor (U.S. Pub. No. 2005/0118282, 2005).
Wieland et al. teach a method of using substances that inhibit sexual hormones for stabilizing, increasing/restoring collagen, comprising applying (to a subject) a composition comprising the substances of an aromatase inhibitor and a 5-alpha-reductase inhibitor (abstract, Claims 9-14, 21-22, and 24-26), the method being applicable for treatment of skin (page 11, Examples 1-4), wherein the composition is a cosmetic composition and is applied topically to the skin for cosmetic treatment of wrinkles, cellulite and other disorder of skin (Claims 21-22 and 24-26; paragraphs 0196, lines 1-13 and paragraphs 0217-218). Wieland et al. teach the composition can be formulated to be applied to skin, and in such formulation it further includes additional known skin care ingredients, such as plant extracts, vitamins and antioxidants (paragraph 0222, lines 5 and 12 from the bottom). Wieland et al. teach a number of different aromatase inhibitors (steroidal aromatase inactivators), including 4-acetoxy-androstene-3,17-dione (i.e. 4-acetoxyandrostenedione), 4-hydroxyandrostenedione, and 6-methylenandrosta-1, 4-diene-3, 17-done (a synonym of Exemestane) (paragraphs 0048, 0051, 0072). Wieland et al. teach a number of different 5-alpha-reductase inhibitors, including type I and type II 5-alpha-reductase inhibitors (paragraphs 0153-0164).  Wieland et al. teach that each of the aromatase inhibitor and 5-alpha-reductase inhibitor can be present in amounts of 0.001-5 wt%, particularly 0.3 to 2 wt% of the composition (paragraph 0198 and Claims 6-7).  
Therefore, the scope of the method taught by Wieland et al. encompasses a method for improving a general condition and appearance of skin, the method comprising treating a patient for cosmetic purpose with a composition comprising an aromatase inhibitor and a 5-alpha-reductase inhibitor; wherein the composition is administered topically to the skin; wherein the aromatase inhibitor is steroidal aromatase inactivator/inhibitor: 4-acetoxyandrostenedione, 4-hydroxyandrostenedione, or Exemestane (reading on the aromatase inhibitors recited in instant claims 2, 6, and/or 18); wherein the 5-alpha-reductase inhibitor is type I or type II 5-alpha-reductase inhibitor; wherein each of the aromatase inhibitor and 5-alpha-reductase inhibitor is present in amounts of 0.001-5 wt%, particularly 0.3 to 2 wt% of the composition; and wherein the composition comprise additional skin care ingredients, plant extracts, vitamins and antioxidants.
Wieland et al. do not teach the composition in their method comprises saw palmetto fruit extract. However, they teach further including plant extract in the composition for topical skin care, as indicated above.  
McCarthy teaches a method for reducing fine lines and wrinkles in the skin or lip by stimulating collagen synthesis in the skin and surrounding tissues with topical applications of composition (abstract), wherein a topical composition comprising hyaluronic acid and antioxidants/alpha-lipoic acid is used for improving condition and appearance of skin (Claims 1, 9, 15, and 20, paragraphs 0042, 0301-0303). He also teaches saw palmetto could be included in the topical composition as one of good skin care ingredients for stimulating collagen synthesis (paragraph 0047, line 5 and lines 7-8 from the bottom). Furthermore, Castor teaches a composition of saw palmetto extract for controlling androgen activity through inhibiting 5-alpha-reductase activity, as well as a method of using the composition for treating diseases related to androgen hyperactivity, including dermatological disorders such as seborrhea and androgen-dependent skin disorders (abstract, Claims 1-3, 10-11, 15 and 21, paragraphs 0040, 009-10 and 0007), wherein the composition is a topical composition applied to the skin of a subject (paragraphs 0040/lines 1-4 and 0057, Claim 15); wherein the saw palmetto extract is fruit extract from Serenoa repens berry (i.e. fruit of saw palmetto) (paragraph 0026), which is obtained by fractioning extract of Serenoa repens berry (Example in pages 5-7). Castor suggests that his invention of using plant extracts/saw palmetto is to meet the need for an economically feasible treatment regime that is safe and relatively inexpensive to combat diseases associated with 5-alpha-reductase (paragraph 0008). 
 It would have been obvious to replace the 5-alpha inhibitor in the composition of Wieland with exact of saw palmetto fruit as a 5-alpha inhibitor in the method of Wieland et al. for improving skin appearance and general conditions, because it had been known in the art that the saw palmetto fruit extract is used as a 5-alpha-reductase inhibitor for controlling sexual hormone activity and treating androgen-dependent skin disorders, as supported by Castor. In addition, it had been known in the art to include saw palmetto in a topical composition as a good skin care ingredient for stimulating collagen synthesis, as supported by McCarthy. The saw palmetto fruit extract of Castor is an art-recognized equivalent for the same purpose of the 5-alpha reductase inhibitor of Wieland. It would be obvious to substitute one equivalent 5-alpha reductase inhibitor for the other and maintain the expected inhibiting activity. Furthermore, the saw palmetto fruit extract has the advantage of being safe and relatively inexpensive, as suggested by Castor. 
Regarding the concentrations of the aromatase inhibitor and 5-alpha-reductase inhibitor, Wieland et al. teach that each of the aromatase inhibitor and 5-alpha-reductase inhibitor is particularly in an amount of 0.3 to 2 wt. % of the composition, as indicated above. The concentration range 0.3 to 2 wt. % encompasses or is largely overlapped with the ranges “0.25 weight-% to 1.5 weight-%” and “0.5 weight-% to 5 weight-%” recited in Claim 1 as well as the ranges further defined in dependent claims 11-15, thus rendering the claimed ranges obvious. See MPEP 2144.05 states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists.   Furthermore, Examiner notes that the base claim 1 does not recite any limitation to define how the saw palmetto fruit extract is prepared, how much active ingredients (that inhibit 5-alpha-reductase) are present in the fruit extract, and whether the fruit extract is in a liquid or solid form with regard to the calculation of the range “0.5 weight-% to 5 weight-%”. Dependent claim 5 defines that the 5-alpha-reductase inhibitor has a mean inhibitory concentration IC(50) in a broad range of 5 nM to 500 nM, which implies that the concentration or content of the active ingredients in the saw palmetto extract could be varied dramatically. It seems no criticality is associated with the amount of active ingredients in the saw palmetto extract. Given Wieland et al. teach 5-alpha-reductase inhibitor is present in a range of 0.3 to 2 wt% of the composition (rendering the recited ranges obvious), it would have been obvious to include the saw palmetto fruit extract in the concentration range, as required by the instant claim, as a 5-alpha-reductase inhibitor in the composition suggested by Wieland et al. through adjusting and optimizing the concentration or purity of the active ingredients in the saw palmetto fruit extract, as needed, for getting a desirable effect for stimulating collagen synthesis and improving a general condition and appearance of skin.
Wieland et al. do not teach their composition comprises hyaluronic acid. However, Wieland et al. teach that skin care agents, which are known and conventional, are well suitable in their composition for being used in their method (paragraph 0222). 
It would have been obvious to include hyaluronic acid in the composition in the method of Wieland et al. for further improving the effects of treating wrinkles and cellulite, because hyaluronic acid is a skin care agent well known in the art and it has beneficial effects of anti-aging of skin as well as treating cellulite. In support, Espel et al. teach that hyaluronic acid-containing cosmetic compositions provide significant improvement in the appearance of skin, including cellulite or so-called "Orange peel", by increasing skin moisture as well as improving the elasticity of the skin (paras 0016-19 and 0028). Further in support, McCarthy teaches a method of improving condition and appearance of skin, by using a topical composition comprising hyaluronic acid and antioxidants (Claims 1, 9, 15, and 20, paragraphs 0042, 0048, 0137, 0301-0303) and he also teaches that hyaluronic acid can hold up to 1000 times its own weight in moisture, thus is used to supply moisture and hydration to the skin (top 1/3 of paragraph 0050).
Wieland et al. do not specifically teach the antioxidants included in their composition comprise alpha-lipoic acid. However, it would have been obvious to include alpha-lipoic acid as an antioxidant at an amount between 0.2 -2.5wt%, 0.2-1.0wt%, or 0.5-1.0wt% in the composition of Wieland et al. for further enhancing the anti-aging, anti-wrinkles, and anti-cellulite effect, because it had been well known in the art that alpha-lipoic acid provides the benefits of improving skin appearance, wherein the alpha-lipoic acid is applied at the claimed concentration range. In support, Perricone teaches a method of preventing or treating skin damage/aging by topically administering a composition comprising alpha-lipoic acid to a subject, wherein alpha-lipoic acid at an amount between ~0.25 and ~5% enhances anti-aging activity of the cosmetic or dermatological composition; and wherein alpha-lipoic acid is added alone or in combination with other agents (abstract; claims 3-4 and 8-10; column 3/lines 60-67, column 4/lines 29-38 and 50-52, column 5/lines 25-65, column 6/lines 53-57).  Further in support, Dietfitness teaches that alpha-lipoic acid is found in many effective topical cellulite treatment creams; that alpha-lipoic acid is effective in treating cellulite by eliminating stretch marks caused by cellulite; and that alpha-lipoic acid topically applied to skin is absorbed into the body through passing through the skin cells; and that alpha-lipoic acid is able to work in conjunction with Vitamins E and C in the body (please see page 3). Further in support, McCarthy teaches including alpha-lipoic acid in a topical skin care composition for reducing fine lines and wrinkles in the skin, along with other ingredients such as hyaluronic acid, vitamins C and E, (Page 9/Example composition #7, paragraphs 0042, 0145, Claim 9). Examiner notes that the concentration range between ~0.25% and ~5% taught by Perricone encompasses the range of 0.2 – 2.5% recited in Claim 1 as well as the ranges further defined in dependent claims 16 and 17, thus rendering the claimed ranges obvious. See MPEP 2144.05. 
Regarding Claims 3 and 20, Wieland et al. expressively teach their composition comprises a plant-based aromatase inhibitor obtained from soya beans (glycine soya), e.g. soy bean extract and soya sterole (para. 0147). Thus, the claims would have been obvious over the teachings of Wieland et al. and other cited prior art.
Regarding Claim 18, it is noted that the recited “serenoa serrulata” is an equivalent of the “saw palmetto” recited in claim 1. As indicated above, Wieland et al. teach the concentration range of 0.3 to 2 wt% for the aromatase inhibitor and 5-alpha-reductase inhibitor, and Perricone teaches the concentration range of ~0.25% to ~5% for alpha lipoic acid, which encompass the claimed concentrations: 1.0 wt% for acetoxy-androstenedione, 1.2 wt% for serenoa serrululata, and 0.5 wt% for alpha lipoic acid, respectively, thus rendering the claimed concentrations to be obvious for all the reasons indicated above.  Regarding the concentration of 0.5 wt% for hyaluronic acid recited in claim 18, it had been well known in the art to provide hyaluronic acid at the claimed concentration for improving appearance of the skin, as supported by Espel et al., who further teach an effective amount of hyaluronic acid in a range of 0.01 -2 wt% for increasing skin moisture and moisturizing the skin (paras. 0016, 0028). Given the range of Espel et al. encompasses the concentration 0.5 wt% recited in the claim, the teachings of Espel et al. renders the claimed concentration of hyaluronic acid to be obvious. See MPEP 2144.05. It is further noted that no criticality has been demonstrated in the specification with regard to the concentrations recited in the claim. As such, claim 18 would have been obvious over the teachings of the prior art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
The subject matter of Claims 7-10 is free of art.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653